                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                                   )
LISA JACOBS,                       )
          Plaintiff,               )
                                   )
                                             Civil Action No.
             v.                    )
                                             18-11533-NMG
                                   )
JOSEPH FILLIPI, et al.,            )
Defendants.                        )
                                   )
                                   )

                         MEMORANDUM AND ORDER

GORTON, J.

     For the reasons set forth below, the court orders that this

action be transferred to the United States District Court for

the District of New Hampshire.

I.   Background

     On July 23, 2018, the clerk received for filing a complaint

filed by Lisa Jacobs (“Jacobs”).       With her complaint, Jacobs

filed an affidavit and motion stating that she seeks to file

this action (1) before the expiration of the applicable

limitations period and (2) without a cover sheet and affidavit

of indigency.     Jacobs represents that she is a Massachusetts

citizen now in custody of the Cheshire County Department of

Corrections in Keene, New Hampshire. Jacobs’s complaint asserts

both federal question jurisdiction pursuant to 28 U.S.C. § 1331

and diversity jurisdiction pursuant to 28 U.S.C. § 1332 as bases

for this court’s subject matter jurisdiction.
     The two-page, handwritten complaint recounts events

surrounding Jacobs’ July 25, 2015 attempt to file a complaint

with the Fitzwilliam Police Department in Fitzwilliam, New

Hampshire, and her subsequent arrest by the Fitzwilliam police.

The complaint names the following ten defendants: the

Fitzwilliam Police Department and two Fitzwilliam police

officers (Joseph Fillipi and Hailey Rae); the Town of

Fitzwilliam; the Cheshire County Sheriff Eli Rivera; Cheshire

County Attorney Chris McLaughlin; the Cheshire County Department

of Correction; the New Hampshire State Police; the State of New

Hampshire; and John Doe, a real person whose identity is not yet

known to Jacobs.

     The Court’s records indicate that this action is one of six

complaints filed against New Hampshire defendants concerning

alleged civil rights violations.       See Jacobs v. Fillipi, et al.,

C.A. No. 18-11505-JCB (filed Jul. 18, 2018); Jacobs v. Fillipi,

et al., C.A. No. 18-11533-NMG (filed Jul. 23, 2018); Jacobs v.

Fillipi, et al., C.A. No. 18-11551-DJC (filed Jul. 24, 2018);

Jacobs v. Fillipi, et al., C.A. No. 18-11558-WGY (filed Jul. 25,

2018);   Jacobs v. Fillipi, et al.,     C.A. No. 18-11603-LTS (filed

Jul. 31, 2018); and Jacobs v. Fillipi, et al., C.A. No. 18-

11604-ADB (filed Jul. 31, 2018).




                                   2
II.   Discussion

      Although Jacobs contends that subject matter jurisdiction

lies in the District of Massachusetts, venue is not proper in

this court under the relevant venue statue.

      Under 28 U.S.C. § 1391(b), a civil action may be brought in

      (1) a judicial district in which any defendant resides, if
      all defendants are residents of the State in which the
      district is located; (2) a judicial district in which a
      substantial part of the events or omissions giving rise to
      the claim occurred, or a substantial part of property that
      is the subject of the action is situated; or (3) if there
      is no district in which an action may otherwise be brought
      as provided in this section, any judicial district in which
      any defendant is subject to the court’s personal
      jurisdiction with respect to such action.


28 U.S.C. § 1391(b).

      Here, subsections (1) and (3) of 28 U.S.C. § 1391(b) do not

establish venue in the District of Massachusetts because none of

the defendants reside in Massachusetts.      “For the purposes of

venue, state officers ‘reside’ in the district where they

perform their official duties.”       Smolen v. Brauer, 177 F.Supp.3d

797, 801 (W.D.N.Y. 2016) citing Crenshaw v. Syed, 686 F.Supp.2d

234, 237 (W.D.N.Y. 2010) (quotation omitted)).

      Likewise, subsection (2) does not provide for venue within

this district because “a substantial part of the events or

omissions giving rise to the claim” did not occur in the

District of Massachusetts.   Apart from Jacobs’ allegations that

the defendants “all do regular business” in Massachusetts and
                                  3
that her “calls and writing were” in Massachusetts, see

Complaint, ¶ 10, her complaint does not allege that a

substantial part of the events or omissions giving rise to her

claims arose in this District.

     Although “there is a strong presumption in favor of

plaintiff’s choice of forum,” U.S. ex rel. Ondis v. City of

Woonsocket, RI, 480 F. Supp. 2d 434, 436 (D. Mass. 2007) (citing

Coady v. Ashcraft-Gerel, 223 F.3d 1, 11 (1st Cir. 2000)), here

the defendants do not reside in this District and Jacobs does

not allege that a substantial part of the events arose in this

District.   Thus, venue is not proper in this court under 28

U.S.C. § 1391(b).

     In light of the above, the court finds that it is in the

interest of justice to transfer this action to the District of

New Hampshire for further proceedings. See 28 U.S.C. § 1404(a)

(providing, in relevant part, that: “For the convenience of

parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or

division where it might have been brought....”).

     In view of this transfer, this court declines to rule on

Jacobs’ pending motion and takes no position as to whether this

action is duplicative of any of Jacobs’ other recently filed

complaints.



                                 4
                                ORDER

     Accordingly, venue lies in the District of New Hampshire,

see 28 U.S.C. § 1391(b), and this action is TRANSFERRED to the

United States District Court for the District of New Hampshire,

see 28 U.S.C. § 1404(a).

     The Clerk of Court is directed to transfer this action to

the United States District Court for the District of New

Hampshire.    This order closes this case.


So ordered.

                              _/s/ Nathaniel M. Gorton___
                              Nathaniel M. Gorton
                              United States District Judge
Dated: October 17, 2018




                                  5
